Citation Nr: 0109668	
Decision Date: 03/30/01    Archive Date: 04/03/01	

DOCKET NO.  94-31 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a chronic headache 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from February 1985 to May 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 1992 and January 1993 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Portland, Oregon.  

This case was previously before the Board in October 1996, at 
which time it was remanded for additional development.  In a 
decision of July 2000, the RO granted service connection (and 
a 10 percent evaluation) for low back strain, effective from 
May 2, 1991, the date following the veteran's discharge from 
service.  That same rating decision granted a 100 percent 
schedular evaluation for the postoperative residuals of 
pancreatitis.  Accordingly, those issues are no longer before 
the Board.  


FINDING OF FACT

The headaches which the veteran has experienced do not 
constitute a chronic disability.


CONCLUSION OF LAW

A chronic headache disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  Service clinical records disclose that, 
during the course of an optometry clinic screening in late 
November 1989, the veteran complained of "headaches."  

During the course of outpatient treatment in early April 
1991, the veteran complained of daily headaches which had 
reportedly been present for approximately 1 to 2 weeks.  The 
veteran denied both photophobia and nausea, and appeared in 
no acute distress.  The clinical assessment was "likely 
tension headaches."  

At the time of a private medical examination in mid-November 
1991, the veteran gave a history of "about 4 to 5 
frontotemporal headaches per month" lasting four hours or 
less, and generally related to stress.  According to the 
veteran, his headaches were "partially relieved" by 
ibuprofen.  The veteran additionally commented that he could 
usually "sleep his headaches off."  Physical examination was 
negative and no pertinent diagnosis was noted.  

During the course of private outpatient treatment in late 
December 1991, the veteran stated that he was still 
experiencing "some intermittent headaches," for which he had 
been given medication, which, unfortunately, "only made him 
sleepy, and did not help the headaches."  

On subsequent private outpatient treatment approximately two 
weeks later, the veteran once again complained of headaches.  
At the time of evaluation, the veteran noted problems with a 
bilateral, parietal, squeezing-type sensation which was 
frequently associated with abdominal discomfort and other 
stressors.  The pertinent assessment was muscle tension 
headaches.  

In early January 1992, a VA general medical examination was 
accomplished.  At the time of examination, the veteran gave a 
history of headaches, which he described as a "dull ache" 
occurring at the crown of his head approximately once every 
several weeks.  According to the veteran, these episodes of 
headaches lasted several hours, and were "somewhat 
responsive" to over-the-counter nonsteroidal anti-
inflammatory medication.  When questioned, the veteran stated 
that there did not seem to be any relationship between his 
headaches and his pancreatitis.  The veteran had no headache 
at the time of examination and examination was within normal 
limits.  The pertinent diagnosis was headaches, most likely 
musculotension in nature, with no evidence of neurologic 
deficit.  

During the course of private outpatient treatment in mid-
March 1992, it was noted that the veteran was to be given 
medication for his headaches.  

On VA medical examination in early December 1992, the veteran 
gave a history of "periodic headaches" for the past two 
years.  According to the veteran, these headaches were 
"bitemporal" in nature, and frequently came on while he was 
experiencing stomachaches.  The veteran stated that his 
headaches were not associated with visual symptoms "unless 
his blood sugar was very high."  Nor did he experience any 
aura or "neurologic-associated" symptoms.  When further 
questioned, the veteran stated that his headaches occurred 
approximately 2 to 3 times per month, lasting several hours, 
and generally requiring the use of Advil "to abort."  On 
physical examination, cranial nerves II through XII were 
intact.  Deep tendon reflexes were symmetrical, and testing 
of light touch, sharp versus dull, and vibration in the feet 
was within normal limits.  The pertinent diagnosis was muscle 
tension headaches.  According to the examiner, while the 
veteran's headaches were "somewhat severe," they occurred 
only 2 to 3 times per month, and did not have any of the 
characteristics of a vascular headache.  In the opinion of 
the examiner, the veteran's headaches were "best 
characterized as muscle tension headaches."  

During the course of an RO hearing in May 1993, the veteran 
stated that he began to experience headaches "in about 1987."  
According to the veteran, his headaches occurred 
approximately every two weeks, and lasted "a few hours."  
(See transcript, p. 2).  When questioned as to whether any 
physician had ever linked his headaches to service-connected 
pancreatitis, the veteran responded "no."  (See transcript, 
p. 2).  

At the time of a period of VA hospitalization in June 1995, 
the veteran gave a history of tension headaches.  

In May 1997, an additional VA medical examination was 
accomplished.  At the time of examination, the veteran 
indicated that his headaches were directly associated with 
flare-ups of abdominal pain.  According to the veteran, he 
experienced severe abdominal pain approximately 1 to 2 times 
per month, but would not necessarily get a headache every 
time he experienced stomach pain.  On those occasions when he 
suffered severe stomach pain, he would "take a lot of 
Vicodin."  In the opinion of the veteran, his headaches 
seemed to "come on" related to larger doses of Vicodin which 
he took for stomach pain.  The veteran described his 
headaches as bifrontal, and associated with "a lot of 
muscular tension in his neck and abdomen."  When further 
questioned, the veteran stated that his most recent headache 
had occurred approximately one month earlier, and "lasted an 
hour."  The veteran further stated that, when his stomach 
pain was relieved and he relaxed, his headache resolved.  The 
veteran described his headache pain as "bandlike" around his 
head, and indicated that they fluctuated with the severity of 
his stomach pain.  Physical examination was essentially 
negative for any abnormality.  The clinical impression was 
muscle contraction headaches in association with Vicodin 
medication and stomach pain.  In the examiner's opinion, the 
veteran's headaches were "most likely" a side effect of the 
Vicodin which he was taking, and "should not be considered to 
be a chronic disability."  


Analysis.  The veteran in this case seeks service connection 
for a chronic headache disorder.  In that regard, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  

In the present case, on a number of occasions in service, and 
thereafter, the veteran received treatment for what was 
eventually determined to be muscle tension headaches.  
However, on recent VA examination in early May 1997, the 
veteran described his headaches as "coming on" in conjunction 
with large doses of Vicodin taken for his stomach pain.  
According to the veteran, when his stomach pain was relieved, 
he relaxed, with the result that his headaches resolved.  In 
the opinion of the examiner, the veteran suffered from muscle 
contraction headaches, the etiology of which was most likely 
a "side effect" of the medication the veteran was taking, and 
which "should not be considered to be a chronic disability."  

The Board observes that, pursuant to applicable law and 
regulation, service connection may be granted only for 
chronic disease or disability.  38 C.F.R. § 3.303 (2000).  As 
is clear from the above, the veteran's headaches are not 
"chronic," and, consequently, do not represent a disability 
for which service connection might appropriately be granted.  
Accordingly, the veteran's claim must be denied.  

In reaching the above determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
a personal hearing in May 1993.  The Board does not doubt the 
sincerity of the veteran's statements.  Those statements, 
however, in and of themselves, do not provide a persuasive 
basis for a grant of the benefit sought in light of the 
evidence as a whole.

Finally, the Board wishes to make it clear that the RO has 
met its duty to assist the veteran in the development of his 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, (2000).  By virtue of the 
Statement of the Case and various Supplemental Statements of 
the Case issued during the pendency of the veteran's appeal, 
both he and his representative were given notice of the 
information and/or evidence necessary to substantiate his 
claim.  In addition, the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran, with 
the result that it appears that such evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder.  Service medical records 
were likewise obtained and associated with the claims folder.  
Multiple VA examinations were conducted, and copies of the 
reports of examination associated with the veteran's file.  
Finally, a hearing was conducted before the RO, with the 
transcript of that hearing associated with the veteran's 
claims folder.  Under such circumstances, the Board is of the 
opinion that no further development of the evidence or 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by the VCAA.  


ORDER

Service connection for a chronic headache disorder is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

